Citation Nr: 0518857	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-28 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, 
Texas



THE ISSUE

Eligibility for enrollment in and access to VA medical care 
benefits.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The appellant has reported active duty from September 1950 to 
August 1953.  That service has not been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Houston, Texas.  


FINDINGS OF FACT

1.  The appellant reportedly served on active duty during the 
Korean Conflict.  

2.  The appellant was not in an enrolled status for VA health 
care benefits on January 17, 2003.  He filed an application 
for VA health care benefits on January 24, 2003, and did not 
provide detailed financial information.  

3.  Service connection has not been established for the 
appellant for any disability.  

4.  The appellant is not currently in receipt of any VA 
compensation or pension benefits.  


CONCLUSION OF LAW

The criteria for eligibility for enrollment in and access to 
VA medical care benefits are not met.  38 U.S.C.A. § 1710 
(West 2002); 38 C.F.R. § 17.36 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On January 24, 2003, the appellant first filed an application 
for VA health benefits.  On the form, he indicated that he 
did not have a service-connected disability.  He did not 
submit the section of that form requesting financial 
information.  

The regulations provide that, except as otherwise provided in 
38 C.F.R. § 17.37 (factors not pertinent here), a veteran 
must be enrolled in the VA healthcare system as a condition 
for receiving the "medical benefits package" set forth in 
§17.38.  38 C.F.R. § 17.36(a).  

Further, the Secretary will determine which categories of 
veterans are eligible to be enrolled based on the following 
order of priority: 

(1) Veterans with a singular or combined rating of 50 percent 
or greater based on one or more service-connected 
disabilities or unemployability.  

(2) Veterans with a singular or combined rating of 30 percent 
or 40 percent based on one or more service-connected 
disabilities.  

(3) Veterans who are former prisoners of war; veterans 
awarded the Purple Heart; veterans with a singular or 
combined rating of 10 percent or 20 percent based on one or 
more service-connected disabilities; veterans who were 
discharged or released from active military service for a 
disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 38 U.S.C. 
§ 1151; veterans whose entitlement to disability compensation 
is suspended pursuant to 38 U.S.C. § 1151, but only to the 
extent that such veterans' continuing eligibility for that 
care is provided for in the judgment or settlement described 
in 38 U.S.C. § 1151; veterans whose entitlement to disability 
compensation is suspended because of the receipt of military 
retired pay; and veterans receiving compensation at the 
10 percent rating level based on multiple noncompensable 
service-connected disabilities that clearly interfere with 
normal employability.  

(4) Veterans who receive increased pension based on their 
need for regular aid and attendance or by reason of being 
permanently housebound and other veterans who are determined 
to be catastrophically disabled by the Chief of Staff (or 
equivalent clinical official) at the VA facility where they 
were examined.  

(5) Veterans not covered by paragraphs (b)(1) through (b)(4) 
of this section who are determined to be unable to defray the 
expenses of necessary care under 38 U.S.C. § 1722(a).  

(6) Veterans of the Mexican border period or of World War I; 
veterans solely seeking care for a disorder associated with 
exposure to a toxic substance or radiation, for a disorder 
associated with service in the Southwest Asia theater of 
operations during the Gulf War, or for any illness associated 
with service in combat in a war after the Gulf War or during 
a period of hostility after November 11, 1998, as provided 
and limited in 38 U.S.C. § 1710(e); and veterans with 0 
percent service-connected disabilities who are nevertheless 
compensated, including veterans receiving compensation for 
inactive tuberculosis.  

(7) Veterans who agree to pay to the United States the 
applicable copayment determined under 38 U.S.C. §§ 1710(f) 
and 1710(g) if their income for the previous year constitutes 
"low income" under the geographical income limits 
established by the U.S. Department of Housing and Urban 
Development for the fiscal year that ended on September 30 of 
the previous calendar year.  For purposes of this paragraph, 
VA will determine the income of veterans (to include the 
income of their spouses and dependents) using the rules in 
§§ 3.271, 3.272, 3.273, and 3.276.  After determining the 
veterans' income and the number of persons in the veterans' 
family (including only the spouse and dependent children), VA 
will compare their income with the current applicable "low-
income" income limit for the public housing and section 8 
programs in their area that the U.S. Department of Housing 
and Urban Development publishes pursuant to 42 U.S.C. 
§ 1437a(b)(2).  If the veteran's income is below the 
applicable "low-income" income limits for the area in which 
the veteran resides, the veteran will be considered to have 
"low income" for purposes of this paragraph.  To avoid a 
hardship to a veteran, VA may use the projected income for 
the current year of the veteran, spouse, and dependent 
children if the projected income is below the "low income" 
income limit referenced above.  This category is further 
prioritized into the following subcategories: 
(i) Noncompensable zero percent service-connected veterans 
who are in an enrolled status on a specified date announced 
in a Federal Register document promulgated under paragraph 
(c) of this section and who subsequently do not request 
disenrollment; (ii) Non-service-connected veterans who are in 
an enrolled status on a specified date announced in a Federal 
Register document promulgated under paragraph (c) of this 
section and who subsequently do not request disenrollment; 
(iii) Noncompensable zero percent service-connected veterans 
not included in paragraph (b)(7)(i) of this section; and (iv) 
Non-service-connected veterans not included in paragraph 
(ii).  

(8) Veterans not included in priority category 4 or 7, who 
are eligible for care only if they agree to pay to the United 
States the applicable co-payment determined under 38 U.S.C. 
§§ 1710(f) and 1710(g).  This category is further prioritized 
into the following subcategories: (i) Noncompensable zero 
percent service-connected veterans who are in an enrolled 
status on a specified date announced in a Federal Register 
document and who subsequently do not request disenrollment; 
(ii) Non-service-connected veterans who are in an enrolled 
status on a specified date announced in a Federal Register 
document and who subsequently do not request disenrollment; 
(iii) Noncompensable zero percent service-connected veterans 
not included in paragraph (i); and (iv) Non-service-connected 
veterans not included in paragraph (ii).  38 C.F.R. 
§ 17.36(b).  

The regulation further provides that, unless changed by a 
rulemaking document in accordance with paragraph (c)(1) of 
this section, VA will enroll all priority categories of 
veterans set forth in §17.36(b) beginning January 17, 2003, 
except that those veterans in priority category 8 who were 
not in an enrolled status on January 17, 2003, or who 
requested disenrollment after that date, are not eligible to 
be enrolled.  38 C.F.R. § 17.36(c)(2).  

The appellant reported on his application that he had no 
service-connected disability.  He did not submit the portion 
of that application provided for furnishing detailed 
financial information.  He has reported that he served on 
active duty during the Korean Conflict.  He does not contend 
that he is a former Prisoner of War, that he was awarded the 
Purple Heart, or that he is in receipt of compensation 
benefits pursuant to 38 U.S.C. § 1151.  On his claim form, he 
indicated that he was not in receipt of VA pension benefits 
and that he was not discharged or released from active 
military service as a result of a disability.  

The veteran testified at a videoconference hearing before the 
Board in May 2005.  He stated that he wanted only VA 
prescription drug benefits.  He contended, essentially, that 
it was discriminatory that he should be denied VA health care 
benefits, while less needy veterans receive such benefits.  

On the basis of the information furnished by the appellant, 
he is assigned to priority category 8.  Therefore, inasmuch 
as he was not already in an enrolled status as of January 17, 
2003, he is ineligible for enrollment and access to VA 
medical care benefits.  38 C.F.R. § 17.36(c)(2).  

The appellant's service is recognized and appreciated.  And 
the Board is sympathetic to his circumstances and to the fact 
that he filed his application for benefits just days after 
the deadline established by VA.  But the Board is bound by 
the statutes and regulations governing entitlement to VA 
benefits, the instructions of the Secretary, and the 
precedent opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c) (West 2002).  In a case 
such as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim must be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the claimant's appeal is 
denied.  

In that regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)) is not applicable to 
matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Thus, the Board finds that any deficiency in VA's notice and 
development actions is harmless error.  


ORDER

The appellant's application for eligibility for enrollment in 
and access to VA medical care benefits is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


